     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.1 Page 1 of 12




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiffs
 8
                          UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHELBY SKELTON, individually, and )              Case No. '20CV2086 AJB DEB
     on behalf of all others similarly situated, )
12                                               )    CLASS ACTION
13   Plaintiffs,                                 )
                                                 )    COMPLAINT FOR:
14
            vs.                                  )
15                                               )    1.   NEGLIGENT VIOLATIONS OF
                                                           THE TELEPHONE CONSUMER
16   CARE.COM, INC.; and DOES 1                  )         PROTECTION ACT [47 U.S.C.
     through 10, inclusive,                      )         §227(b)]
17                                               )    2.   WILLFUL VIOLATIONS OF
                                                           THE TELEPHONE CONSUMER
18   Defendants.                                 )         PROTECTION ACT [47 U.S.C.
                                                 )         §227(b)]
19                                               )
20                                               )    DEMAND FOR JURY TRIAL
21
22         1.     SHELBY SKELTON (“Plaintiff”) bring this Class Action Complaint
23   for damages, injunctive relief, and any other available legal or equitable remedies,
24   resulting from the illegal actions of Defendant CARE.COM, INC. (hereinafter
25   “Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
26   in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
27   (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
28   personal knowledge as to itself and its own acts and experiences, and, as to all other


                                  CLASS ACTION COMPLAINT
                                                -1-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.2 Page 2 of 12




 1   matters, upon information and belief, including investigation conducted by its
 2   attorneys.
 3         2.     The TCPA was designed to prevent calls and messages like the ones
 4   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 5   “Voluminous consumer complaints about abuses of telephone technology – for
 6   example, computerized calls dispatched to private homes – prompted Congress to
 7   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 8         3.     In enacting the TCPA, Congress intended to give consumers a choice
 9   as to how creditors and telemarketers may call them, and made specific findings
10   that “[t]echnologies that might allow consumers to avoid receiving such calls are
11   not universally available, are costly, are unlikely to be enforced, or place an
12   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
13   end, Congress found that
14                [b]anning such automated or prerecorded telephone calls to the
15                home, except when the receiving party consents to receiving the
16                call or when such calls are necessary in an emergency situation
17                affecting the health and safety of the consumer, is the only
18                effective means of protecting telephone consumers from this
19                nuisance and privacy invasion.
20   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
21   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
22   purpose).
23         4.     Congress also specifically found that “the evidence presented to the
24   Congress indicates that automated or prerecorded calls are a nuisance and an
25   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
26   Mims, 132 S. Ct. at 744.
27         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
28   TCPA case regarding calls to a non-debtor similar to this one:


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.3 Page 3 of 12




 1
 2                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 3                Act curtails the use of automated dialers and prerecorded messages to
 4                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
 5
                  answering the call. An automated call to a landline phone can be an
 6                annoyance; an automated call to a cell phone adds expense to
 7                annoyance.
 8         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

 9         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

10   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

11   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

12                                 Jurisdiction and Venue

13         7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,

14   an individual residing in California, seeks relief on behalf of a Class, which will

15   result in at least one class member belonging to a different state than that of

16   Defendants, a company based in Massachusetts and incorporated in Delaware and

17   which does business within and throughout California.          Plaintiff also seeks

18   $1,500.00 in damages for each call in violation of the TCPA, which, when

19   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00

20   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and

21   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are

22   present, and this Court has jurisdiction.

23         8.     Venue is proper in the United States District Court for the Southern

24   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

25   business within the State of California and Plaintiff resides within the County of

26   San Diego.

27   ///

28   ///



                                 CLASS ACTION COMPLAINT
                                                 -3-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.4 Page 4 of 12




 1                                       PARTIES
 2         9.     Plaintiff SHELBY SKELTON is an individual living in Los Angeles
 3   County, California, and is a “person” as defined by 47 U.S.C. § 153 (39).
 4         10.    Defendant CARE.COM, INC. is a service company that connects
 5   consumers with caregivers, based in Massachusetts and incorporated in Delaware,
 6   and is a “person” as defined by 47 U.S.C. § 153 (39).
 7         11.    The above named Defendant, and its subsidiaries and agents, are
 8   collectively referred to as “Defendants.” The true names and capacities of the
 9   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
10   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
11   names. Each of the Defendants designated herein as a DOE is legally responsible
12   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
13   Complaint to reflect the true names and capacities of the DOE Defendants when
14   such identities become known.
15         12.    Plaintiff is informed and believes that at all relevant times, each and
16   every Defendant was acting as an agent and/or employee of each of the other
17   Defendants and was acting within the course and scope of said agency and/or
18   employment with the full knowledge and consent of each of the other Defendants.
19   Plaintiff is informed and believes that each of the acts and/or omissions complained
20   of herein was made known to, and ratified by, each of the other Defendants.
21                                   Factual Allegations
22         13.    On or about August 19, 2020 Plaintiff received a series of unsolicited
23   text messages from Defendants on Plaintiff’s cellular telephone number ending in -
24   7330 in an attempt to solicit Plaintiff to purchase Defendants’ services.
25         14.    During this time, Defendants began to use Plaintiff’s cellular telephone
26   for the purpose of sending Plaintiff spam advertisements and solicitation offers via
27   text message.
28


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.5 Page 5 of 12




 1         15.      The calls and text message placed to Plaintiff’s cellular telephone were
 2   placed via Defendants’ SMS Blasting Platform, i.e., an “automatic telephone dialing
 3   system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
 4   § 227 (b)(1)(A).
 5         16.      The telephone number that Defendants, or their agent, called was
 6   assigned to a cellular telephone service for which Plaintiff incurs a charge for
 7   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 8         17.      These telephone calls constituted calls that were not for emergency
 9   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
10         18.      Plaintiff has never provided her cellular telephone number to
11   Defendants for the purposes of solicitation.
12         19.      In addition, on at least one occasion, Plaintiff answered the telephone
13   and told Defendant to stop calling her. Accordingly, Defendant never received
14   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
15   dialing system or an artificial or prerecorded voice on her cellular telephone
16   pursuant to 47 U.S.C. § 227(b)(1)(A).
17         20.      These telephone calls by Defendants, or its agents, violated 47 U.S.C.
18   § 227(b)(1).
19                                 CLASS ALLEGATIONS
20         21.      Plaintiff brings this action individually and on behalf of all others
21   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
22   Classes”).
23         22.      The class concerning the ATDS claim for no prior express consent
24   (hereafter “The ATDS Class”) is defined as follows:
25
                    All persons within the United States who received any
26                  unsolicited solicitation/telemarketing text messages from
27                  Defendants to said person’s cellular telephone made
                    through the use of any automatic telephone dialing
28
                    system or an artificial or prerecorded voice and such


                                  CLASS ACTION COMPLAINT
                                               -5-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.6 Page 6 of 12




 1                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
 2                 Complaint
 3
 4         23.     The class concerning the ATDS claim for revocation of consent, to the
 5   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
 6   as follows:
                   All persons within the United States who received any
 7
                   solicitation/telemarketing text messages from Defendant
 8                 to said person’s cellular telephone made through the use
 9                 of any automatic telephone dialing system or an artificial
                   or prerecorded voice and such person had revoked any
10                 prior express consent to receive such calls prior to the
11                 calls within the four years prior to the filing of this
                   Complaint.
12
           24.     Plaintiff represents, and is a member of, The ATDS Class, consisting
13
     of all persons within the United States who received any solicitation text messages
14
     from Defendant to said person’s cellular telephone made through the use of any
15
     automatic telephone dialing system or an artificial or prerecorded voice and such
16
     person had not previously not provided their cellular telephone number to
17
     Defendant within the four years prior to the filing of this Complaint.
18
           25.     Plaintiff represents, and is a member of, The ATDS Revocation Class,
19
     consisting of all persons within the United States who received any
20
     solicitation/telemarketing text messages from Defendant to said person’s cellular
21
     telephone made through the use of any automatic telephone dialing system or an
22
     artificial or prerecorded voice and such person had revoked any prior express
23
     consent to receive such calls prior to the calls within the four years prior to the filing
24
     of this Complaint.
25
           26.     Defendant, its employees and agents are excluded from The Classes.
26
     Plaintiff does not know the number of members in The Classes, but believes the
27
     Classes members number in the thousands, if not more. Thus, this matter should be
28


                                  CLASS ACTION COMPLAINT
                                                -6-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.7 Page 7 of 12




 1   certified as a Class Action to assist in the expeditious litigation of the matter.
 2         27.    The Classes are so numerous that the individual joinder of all of its
 3   members is impractical. While the exact number and identities of The Classes
 4   members are unknown to Plaintiff at this time and can only be ascertained through
 5   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 6   The Classes includes thousands of members. Plaintiff alleges that The Classes
 7   members may be ascertained by the records maintained by Defendant.
 8         28.    Plaintiff and members of The ATDS Class and The ATDS Revocation
 9   Class were harmed by the acts of Defendant in at least the following ways:
10   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
11   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
12   members to incur certain charges or reduced telephone time for which Plaintiff and
13   ATDS Class and ATDS Revocation Class members had previously paid by having
14   to retrieve or administer messages left by Defendant during those illegal calls, and
15   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
16   members.
17         29.    Common questions of fact and law exist as to all members of The
18   ATDS Class which predominate over any questions affecting only individual
19   members of The ATDS Class. These common legal and factual questions, which
20   do not vary between ATDS Class members, and which may be determined without
21   reference to the individual circumstances of any ATDS Class members, include, but
22   are not limited to, the following:
23                a.     Whether, within the four years prior to the filing of this
24                       Complaint, Defendant sent any telemarketing/solicitation text
25                       message (other than a call made for emergency purposes or
26                       made with the prior express consent of the called party) to a
27                       ATDS Class member using any automatic telephone dialing
28                       system or any artificial or prerecorded voice to any telephone


                                 CLASS ACTION COMPLAINT
                                               -7-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.8 Page 8 of 12




 1                      number assigned to a cellular telephone service;
 2                b.    Whether Plaintiff and the ATDS Class members were damaged
 3                      thereby, and the extent of damages for such violation; and
 4                c.    Whether Defendant should be enjoined from engaging in such
 5                      conduct in the future.
 6         30.    As a person that received numerous telemarketing/solicitation calls
 7   from Defendant using an automatic telephone dialing system or an artificial or
 8   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 9   claims that are typical of The ATDS Class.
10         31.    Common questions of fact and law exist as to all members of The
11   ATDS Revocation Class which predominate over any questions affecting only
12   individual members of The ATDS Revocation Class. These common legal and
13   factual questions, which do not vary between ATDS Revocation Class members,
14   and which may be determined without reference to the individual circumstances of
15   any ATDS Revocation Class members, include, but are not limited to, the
16   following:
17                a.    Whether, within the four years prior to the filing of this
18                      Complaint, Defendant sent any telemarketing/solicitation text
19                      messages (other than a call made for emergency purposes or
20                      made with the prior express consent of the called party) to an
21                      ATDS Revocation Class member, who had revoked any prior
22                      express consent to be called using an ATDS, using any
23                      automatic telephone dialing system or any artificial or
24                      prerecorded voice to any telephone number assigned to a
25                      cellular telephone service;
26                b.    Whether Plaintiff and the ATDS Revocation Class members
27                      were damaged thereby, and the extent of damages for such
28                      violation; and


                                CLASS ACTION COMPLAINT
                                             -8-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.9 Page 9 of 12




 1                c.     Whether Defendant should be enjoined from engaging in such
 2                       conduct in the future.
 3         32.    As a person that received numerous telemarketing/solicitation calls
 4   from Defendant using an automatic telephone dialing system or an artificial or
 5   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff is
 6   asserting claims that are typical of The ATDS Revocation Class.
 7         33.    Plaintiff will fairly and adequately protect the interests of the members
 8   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 9   class actions.
10         34.    A class action is superior to other available methods of fair and
11   efficient adjudication of this controversy, since individual litigation of the claims of
12   all Classes members is impracticable. Even if every Classes member could afford
13   individual litigation, the court system could not. It would be unduly burdensome to
14   the courts in which individual litigation of numerous issues would proceed.
15   Individualized litigation would also present the potential for varying, inconsistent,
16   or contradictory judgments and would magnify the delay and expense to all parties
17   and to the court system resulting from multiple trials of the same complex factual
18   issues. By contrast, the conduct of this action as a class action presents fewer
19   management difficulties, conserves the resources of the parties and of the court
20   system, and protects the rights of each Classes member.
21         35.    The prosecution of separate actions by individual Classes members
22   would create a risk of adjudications with respect to them that would, as a practical
23   matter, be dispositive of the interests of the other Classes members not parties to
24   such adjudications or that would substantially impair or impede the ability of such
25   non-party Class members to protect their interests.
26         36.    Defendant has acted or refused to act in respects generally applicable
27   to The Classes, thereby making appropriate final and injunctive relief with regard
28   to the members of the Classes as a whole.


                                 CLASS ACTION COMPLAINT
                                               -9-
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.10 Page 10 of 12




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                      47 U.S.C. §227(b).
 4         37.    Plaintiffs repeat and incorporates by reference into this cause of action
 5   the allegations set forth above.
 6         38.    The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 9   47 U.S.C. § 227 (b)(1)(A).
10         39.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
11   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
12   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13         40.    Plaintiffs and the Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15                           SECOND CAUSE OF ACTION
16    Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                             Act
18                                      47 U.S.C. §227(b)
19         41.    Plaintiffs repeat and incorporates by reference into this cause of action
20   the allegations set forth above.
21         42.    The foregoing acts and omissions of Defendant constitute numerous
22   and multiple knowing and/or willful violations of the TCPA, including but not
23   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
24   and in particular 47 U.S.C. § 227 (b)(1)(A).
25         43.    As a result of Defendant’s knowing and/or willful violations of 47
26   U.S.C. § 227(b), Plaintiffs and the Class members are entitled an award of
27   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
28   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).


                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.11 Page 11 of 12




 1         44.    Plaintiffs and the Class members are also entitled to and seek
 2   injunctive relief prohibiting such conduct in the future.
 3                                  PRAYER FOR RELIEF
 4    WHEREFORE, Plaintiffs request judgment against Defendants for the following:
 5                   a. That this action be certified as a class action on behalf of The
 6                       Classes and Plaintiff be appointed as the representative of The
 7                       Classes;
 8                   b. As a result of Defendant’s negligent violations of 47 U.S.C.
 9                       §227(b)(1), Plaintiff and the Class members are entitled to and
10                       request $500 in statutory damages, for each and every violation,
11                       pursuant to 47 U.S.C. 227(b)(3)(B);
12                   c. As a result of Defendant’s willful and/or knowing violations of
13                       47 U.S.C. §227(b)(1), Plaintiff and the Class members are
14                       entitled to and request treble damages, as provided by statute,
15                       up to $1,500, for each and every violation, pursuant to 47
16                       U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C);
17                   d. For actual damages according to proof;
18                   e. For reasonable attorneys’ fees and costs of suit;
19                   f. For prejudgment interest at the legal rate; and,
20                   g. Any and all other relief that the Court deems just and proper.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                              - 11 -
     Case 3:20-cv-02086-AJB-DEB Document 1 Filed 10/23/20 PageID.12 Page 12 of 12




 1                                    JURY DEMAND
 2         45.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
 4
           Respectfully submitted this 23rd day of October, 2020.
 5
 6
                                      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
 9
                                           Law Offices of Todd M. Friedman
10                                         Attorney for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                 CLASS ACTION COMPLAINT
                                              - 12 -
